IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                   STATE OF ARIZONA EX REL. DES,
                         Petitioner/Appellee,

                         TIFFANY G. TAYLOR,
                           Petitioner/Appellant,

                                     V.


                         THOMAS PANDOLA,
                          Respondent/Appellee.

                           No. CV-16-0240-PR
                          Filed January 26, 2018

          Appeal from the Superior Court in Maricopa County
         The Honorable Veronica W. Brame, Judge Pro Tempore
                         No. FC2002-010919
                   REVERSED AND REMANDED

              Opinion of the Court of Appeals, Division One
                        240 Ariz. 543 (App. 2016)
                               VACATED

COUNSEL:

Mark Brnovich, Arizona Attorney General, Dominic Draye, Solicitor
General, Paula S. Bickett, Chief Counsel, Civil Appeals Section, Carol A.
Salvati, Assistant Attorney General, Phoenix, Attorneys for State of Arizona

Gregory B. Iannelli (argued), Bryan Cave LLP, Phoenix, Attorney for
Tiffany G. Taylor

Jay R. Bloom (argued), Norman Katz, Katz & Bloom, P.L.C., Phoenix,
Attorneys for Thomas Pandola


JUSTICE GOULD authored the opinion of the Court, in which CHIEF
JUSTICE BALES, VICE CHIEF JUSTICE PELANDER, and JUSTICES
BRUTINEL, TIMMER, BOLICK, and LOPEZ joined.
                          TAYLOR v. PANDOLA
                           Opinion of the Court

JUSTICE GOULD, opinion of the Court:

¶1             Arizona’s Uniform Interstate Family Support Act
(“AUIFSA”) governs the registration of child support orders entered out of
state. A.R.S. §§ 25-1301 to -1308. We hold that AUIFSA, by its terms, allows
an obligee to contest an obligor’s statement of child support arrears
notwithstanding the obligee’s failure to request a hearing within twenty
days of receiving notice of the order’s registration.

                                     I.

¶2            In August 2014, Thomas Pandola (“Father”) registered a 2004
child support order from Illinois in Arizona. The registration included
Father’s sworn statement he was “not aware of any child support arrears
owed to [Mother] in this matter.” In September, counsel for Tiffany Taylor
(“Mother”) accepted service of the registration documents, including
Father’s statement of arrearages. In October, Father filed a proposed form
of judgment stating the amount of arrears was “zero dollars.”

¶3            In November, Mother requested a hearing to contest the
amount of arrears in Father’s proposed judgment. Because Mother’s
request was filed more than twenty days after her attorney accepted service,
the family court determined that her request was untimely and that she was
precluded from contesting Father’s arrears statement. As a result, the court
confirmed Father’s arrears were “zero through August 14, 2014.” Mother
appealed.

¶4            A split panel of the court of appeals affirmed in part and
reversed in part. State ex rel. DES v. Pandola, 240 Ariz. 543, 549 ¶ 34 (App.
2016). The court unanimously agreed Mother failed to timely object to
Father’s arrears statement. Id. at 546–47 ¶¶ 14, 18. However, the majority
concluded that while Mother’s untimely objection barred her from
contesting the amount of arrears in the Illinois support order, it did not
preclude her from contesting the allegations in Father’s arrears statement.
Id. at 548–49 ¶¶ 28, 30–31. The dissent reasoned that Mother’s untimely
objection was barred under AUIFSA. Id. at 550 ¶¶ 36–38 (Jones, J.,
dissenting).

¶5          We granted review because Mother raises an issue of
statewide importance, specifically, whether under AUIFSA a non-

                                     2
                           TAYLOR v. PANDOLA
                            Opinion of the Court

registering obligee may contest a registering obligor’s arrears statement if
she fails to contest the statement within twenty days of receiving notice of
the order’s registration.
                                     II.

¶6             Statutory interpretation is an issue of law we review de novo.
Parrot v. DaimlerChrysler Corp., 212 Ariz. 255, 257 ¶ 7 (2006). We construe
statutes to “give effect to the legislature’s intent.” Kent K. v. Bobby M., 210
Ariz. 279, 283 ¶ 14 (2005). If a statute, by its terms, is unambiguous, it is
applied as written without resorting to other rules of statutory
interpretation. State v. Jurden, 239 Ariz. 526, 530 ¶ 15 (2016). When “statutes
relate to the same subject or have the same general purpose . . . they should
be read in connection with, or should be construed together with other
related statutes, as though they constituted one law.” State ex rel. Larson v.
Farley, 106 Ariz. 119, 122 (1970); see also Stambaugh v. Killian, 242 Ariz. 508,
509 ¶ 7 (2017) (same).

¶7             AUIFSA specifies the procedure for registering a foreign
support order in Arizona. See A.R.S. §§ 25-1301 to -1308. A party seeking
to contest the validity or enforcement of the foreign order must request a
hearing “within twenty days of mailing or personal service of the notice”
of the order’s registration. A.R.S. §§ 25-1305(B)(2), -1306. A party failing to
timely request a hearing is precluded from contesting the registered order,
and the court may confirm the order, including the amount of “alleged
arrearages.” A.R.S. §§ 25-1305(B)(3), -1306(B), -1308.

¶8            AUIFSA does not, however, bar all objections made outside
the twenty-day period. Rather, a party is precluded from contesting “any
matter that could have been asserted at the time of registration.” A.R.S. § 25-
1308 (emphasis added); see also A.R.S. § 25-1305(B)(3) (stating an untimely
hearing request “precludes further contest of that order with respect to any
matter that could have been asserted”). Pursuant to § 25-1306, the
“matters” that “could have been asserted” to contest the registered order
are listed in § 25-1307. See § 25-1306(A) (stating a non-registering party
“may seek to vacate the registration, to assert any defense to an allegation
of noncompliance with the registered order, or to contest the remedies
being sought or the amount of any alleged arrearages pursuant to section
25-1307”). Thus, preclusion contemplated by AUIFSA is limited to the
defenses listed in § 25-1307(A)(1)–(8).


                                       3
                          TAYLOR v. PANDOLA
                           Opinion of the Court

¶9            With a few exceptions, the defenses contained in § 25-1307 can
be raised by either an obligor or an obligee. For example, an obligor and an
obligee can assert that the “issuing tribunal lacked personal jurisdiction” or
“[t]he order was obtained by fraud.” A.R.S. § 25-1307(A)(1)–(2). Similarly,
both parties may challenge the foreign order on the grounds that (1) it has
been vacated, suspended or modified, (2) is not the controlling order, or (3)
the issuing court stayed the order pending an appeal. § 25-1307(A)(3)–(4),
(8).

¶10            However, some of the defenses apply only to obligors.
Specifically, § 1307 lists two defenses that apply to an overstatement of
arrears: (1) “full or partial payment has been made,” and (2) the statute of
limitations “precludes enforcement of some or all of the alleged
arrearages.” A.R.S. § 25-1307(A)(6), (7). Neither provision permits an
obligee to claim an obligor understated the amount of arrears. Cf. State v.
Korzep, 165 Ariz. 490, 493 (1990) (according statutory language its “usual
and commonly understood meaning unless the legislature clearly intended
a different meaning”).

¶11            Our construction of AUIFSA comports with the court’s
construction in de Leon v. Jenkins, 49 Cal. Rptr. 3d 145, 149 (Ct. App. 2006).
In de Leon, after a foreign support order was registered with the court, the
obligee failed to timely request a hearing to contest an arrears statement.
Id. at 147. Construing California’s version of the Uniform Interstate Family
Support Act (“UIFSA”) — which, as relevant here, is identical to AUIFSA
— the court concluded that the obligee could not have objected to the
statement of arrears because it was not one of the seven “narrowly defined
defenses to registration” permitted under UIFSA. Id. at 149. The court
stated that none of the specified defenses “can fairly be read to encompass
an objection that the amount of arrears listed on a registration statement is
understated.” Id. at 150. Rather, “the only pertinent objection allowed by
the statute — that ‘[f]ull or partial payment has been made’ — would only
apply to an obligor contending that arrears are overstated.” Id. As a result,
the court held that UIFSA “by its terms does not bar [obligee’s]
postregistration challenge to the understatement of arrears because [she]
could not have objected on that basis at the time of registration.” Id.

¶12           Federal law also supports our construction of AUIFSA. If we
construed AUIFSA as precluding Mother’s objection, all arrears accruing
since 2004, the date of the registered order, would be effectively vacated.

                                      4
                           TAYLOR v. PANDOLA
                            Opinion of the Court

However, federal law mandates that each monthly support payment is an
enforceable judgment entitled to full faith and credit by other states; thus,
states cannot retroactively vacate or modify foreign support orders. See 28
U.S.C. § 1738B (providing state courts must give full faith and credit to
support orders issued by other states); 42 U.S.C. § 666(a)(9) (requiring
monthly child support payments be treated as enforceable judgments that
cannot be retroactively vacated or modified by other states); see also A.R.S.
§ 25-503(I) (stating that monthly support payments vest as enforceable
arrears judgments); In re Marriage of Yuro, 192 Ariz. 568, 571 ¶ 7 (App. 1998)
(stating 28 U.S.C. § 1738B, “as a federal statute, preempts all similar state
laws pursuant to the Supremacy Clause of the United States
Constitution.”).

¶13          Father argues that the 2008 comments to UIFSA support his
construction of AUIFSA. Specifically, he cites the comment to § 607 of
UIFSA, which states that the defense of “full or partial payment” to arrears:

       While . . . couched in terms that imply the defense to the
       amount of alleged arrears can only be that they are less, the
       converse is also available. For example, if the registering
       party is the obligor and asserts an amount of arrears that the
       obligee believes is too low, as the nonregistering party the
       obligee must contest to preclude confirmation of the alleged
       amount.

UIFSA § 607 cmt. (2008).

¶14            We do not consider this comment persuasive. Because
AUIFSA’s language is clear and unambiguous, we need not resort to this
comment for guidance. State v. Aguilar, 209 Ariz. 40, 48 ¶ 26 (2004); see also
Jurden, 239 Ariz. at 530 ¶ 15 (stating an unambiguous statute is applied as
written without resorting to other rules of statutory interpretation).
Additionally, the comment alters the express text of the statute, effectively
amending the statute from stating “full or partial payment has been made”
to “full and partial payment has or has not been made.” A comment can
clarify a statute, but it cannot alter the clear text of the statute. Aguilar, 209
Ariz. at 48 ¶ 26.

¶15          Finally, Father’s reliance on Tepper v. Hoch, 536 S.E.2d 654,
656–57 (N.C. Ct. App. 2000), is misplaced because it involved a different

                                        5
                          TAYLOR v. PANDOLA
                           Opinion of the Court

issue. Specifically, Tepper addressed the ability of an obligor to contest an
overstatement of arrears by an obligee outside the twenty-day period. Id.
at 658; see supra ¶ 11.
                              CONCLUSION

¶16          For the reasons discussed above, we vacate the opinion of the
court of appeals, reverse the family court’s decision, and remand for further
proceedings. Additionally, in our discretion, we deny both Mother’s and
Father’s requests for attorney fees.




                                     6